                                                       1   Kelly Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Kiah D. Beverly-Graham, Esq.
                                                           Nevada Bar No. 11916
                                                       3
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Pkwy, #1100
                                                           Las Vegas, Nevada 89169
                                                       5   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       6   Email: kdove@swlaw.com
                                                                  kbeverly@swlaw.com
                                                       7
                                                           Attorneys for Defendant
                                                       8
                                                           Ford Motor Credit Company LLC
                                                       9
                                                                                         UNITED STATES DISTRICT COURT
                                                      10
                                                                                                 DISTRICT OF NEVADA
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           RICHARD DANIEL,                                     Case No.: 2:19-cv-00744-JCM-VCF
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                   Plaintiff,                 STIPULATION AND ORDER TO
                         LAW OFFICES

                          702-784--5200




                                                      14
                                                                                                              EXTEND DEADLINE TO RESPOND TO
                               L.L.P.




                                                      15   vs.                                                COMPLAINT TO JUNE 21, 2019

                                                      16   WELLS FARGO HOME MORTGAGE;         (THIRD REQUEST)
                                                           FORD MOTOR CREDIT COMPANY LLC;
                                                      17   GREAT LAKES EDUCATIONAL LOAN
                                                           SERVICES INC.; ONEMAIN FINANCIAL,
                                                      18   INC.; EQUIFAX INFORMATION SERVICES
                                                           LLC and TRANSUNION LLC,
                                                      19
                                                                                   Defendants.
                                                      20

                                                      21            Pursuant to Local Rule 7-1, Plaintiff Richard Daniel (“Plaintiff”) and Defendant Ford

                                                      22   Motor Credit Company LLC (“Ford” and together with Plaintiff the “Parties”), by and through

                                                      23   their respective undersigned counsel of record, submit this Stipulation and Proposed Order.

                                                      24            Plaintiff filed a Complaint (the “Complaint”) in this Court on May 1, 2019; and

                                                      25            Ford was served with the Complaint on May 7, 2019.

                                                      26            This is the Parties’ third request for an extension of time to respond to the Complaint and

                                                      27   is not intended to cause any delay or prejudice to any party. The reason for the extension is to

                                                      28

                                                           4813-3750-1594
                                                       1   allow the parties time to engage in discussions regarding a potential resolution of this action
                                                       2   without further litigation.
                                                       3            IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                       4   for Ford to respond to the Complaint in this action is extended to and through June 21, 2019.
                                                       5
                                                           Dated: June 14, 2019.                             Dated: June 14, 2019.
                                                       6

                                                       7       KNEPPER & CLARK LLC                               SNELL & WILMER L.L.P.

                                                       8
                                                           By: /s/ Shaina Plaksin                            By: /s/ Kiah Beverly-Graham
                                                       9      Shaina Plaksin, Esq.                               Kelly Dove, Esq.
                                                              10040 W. Cheyenne Ave.                             Kiah D. Beverly-Graham, Esq.
                                                      10
                                                              Suite #170-109                                     3883 Howard Hughes Pkwy, #1100
                                                      11      Las Vegas, NV 89129                                Las Vegas, Nevada 89169
                                                              Attorneys for Plaintiff                           Attorneys for Defendant Ford Motor Credit
                                                      12      Richard Daniel                                    Company LLC
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES


                          702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17
                                                                                                       ORDER
                                                      18

                                                      19                                                IT IS SO ORDERED:
                                                      20

                                                      21                                                UNITED STATES MAGISTRATE JUDGE
                                                      22
                                                                                                                        6-17-2019
                                                                                                        DATED:
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4813-3750-1594
                                                                                                          -2-
